MEMORANDUM OPINION
                                       No. 04-12-00548-CR

                                     Jaime Pineda FLECHAS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR5226W
                            Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 24, 2012

DISMISSED

           Jaime Pineda Flechas entered into a plea bargain with the State, pursuant to which

Flechas pleaded nolo contendere to driving while intoxicated. The trial court imposed sentence in

accordance with the agreement and signed a certificate stating this “is a plea-bargain case, and

the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). Flechas timely filed a

notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification

and a written plea bargain agreement, has been filed. See Tex. R. App. P. 25.2(d).
                                                                                    04-12-00548-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. The reporter’s

record reflects the trial court expressly denied permission to appeal. See Tex. R. App. P.

25.2(a)(2). We have reviewed the record, and the trial court’s certification appears to accurately

state that this is a plea bargain case and Flechas does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review

clerk’s record to determine whether trial court’s certification is accurate). This court must

dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Tex. R. App. P. 25.2(d).

       On August 31, 2012, we gave Flechas notice that the appeal would be dismissed unless

an amended trial court certification showing he has the right to appeal has been made part of the

appellate record by October 1, 2012. See Tex. R. App. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended

certification showing Flechas has the right to appeal has not been filed. We therefore dismiss this

appeal. Tex. R. App. P. 25.2(d).



                                                     PER CURIAM



DO NOT PUBLISH




                                               -2-